DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 10/20/2021, Applicant, on 01/18/2022, amended claims 1, 7, and 13. Claims 2, 4, 8, 10, and 14 were canceled. Claims 1, 3, 5-7, 9, 11-13, and 14-16 are pending in this application and have been rejected below. 
Response to Amendment
Applicant’s amendments are received and acknowledged.
The Examiner notes that none of the prior art of record, taken individually or in combination, teach or suggest a non-obvious combination of the claimed elements of Claim 16, the claim remains rejected under 35 USC 101.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends the entire limitation must be considered and that the limitations do not fall under the abstract idea groupings in Step 2A- Prong 1. The Applicant points to the October 2019 Guidance and states the cited examples are similar to the present application and are therefore eligible. 
The Examiner respectfully disagrees. For example the concept of creating a forecasting model is a concept capable being performed in the human mind and is being applied to the additional element of a generic computer, whereas as monitoring network activity and analyzing data packets are not concepts capable of being performed in the human mind and do not match the fact patterns of the present claims. Similarly rendering a half tone image would not be an element capable of being performed in the mind and do not match the fact patterns of the present claims. The Examiner further notes that the cited examples do not match the fact patterns in the present claim limitations.
The Applicant further states the limitations are not capable of being performed in the human mind and cites to [0003] of the specification.
The Examiner respectfully disagrees and further notes the limitations fall under certain methods of organizing human activity – specifically business relations. For example, generating a forecasting model, outputting a model (i.e. drawing or writing out a model), calculating a shipping amount, determining amount to reduce inventory by, calculating effect of factors, and generating a proposed inventory plan are all capable of being performed in the human mind via pencil and paper, and is applied to a generic computer as a tool to implement the method. The 
The Applicant further argues the limitations are not similar to the fact pattern in Intellectual Ventures (i.e. screen and distribute emails) does not match that of the present invention and thus not just applying the computer as a tool to implement the invention.
The Examiner respectfully disagrees. Creating models and forecasting are concepts that are capable of being performed in the human mind. Further incorporating variation factors is also a concept capable of being performed in the human mind (i.e. considering Christmas holidays, sales records, etc.).
At Step 2- Prong 2, the Applicant contends that all elements should be given equal weight and further contends the claimed invention provides an improvement to the technological field in that it “enables a warehouse administrator to understand and agree...” 
The Examiner respectfully disagree. The cited improvements merely improve the abstract idea itself in a business environment and do not amount to an improvement in the technology as a whole and does not integrate the abstract idea into a practical application. The additional elements as cited below (i.e. a processor, a memory, storing data, a model generator, a computer, and a computer readable medium) are perf4orming the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).
The Applicant further contends that similar to Diamond v. Diehr, in that the claimed limitations are directed towards the rubber molding process and not the mathematical equations.
The Examiner respectfully disagrees. The fact pattern of Diehr does not match the fact pattern of the present limitations. Diehr is using the computer to make the decision of opening 
At Step 2B, the Applicant contends that similar to Amdocs and Bascom, and the amended claims solve a technological problem in an unconventional and are therefore patent eligible.
The Examiner respectfully disagrees and notes the fact patterns of Amdocs nor Bascom do not match the fact patterns of the present claims. Amdocs was directed towards reducing network congestions while generating accounting records, while Bascom is directed towards filtering content retrieved from an Internet computer network, comprising a local client computer and a remote ISP server that implements at least one filtering scheme and a plurality of sets of logical filtering elements The present claims are directed to creating model for forecasting inventory and do not recite a similar benefit. The cited improvements are improving the abstract idea itself and do not improve the technology or technological field as a whole.
The 101 rejections are updated below and maintained.
Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive. 
The Applicant contends that Lauring does not teach “possible variation factor data in which variation factors supposed to affect the shipping amounts are specified in advance; the possible variation factor data includes a first variation factor and a second variation factor, the first variation factor includes predetermined data to be a day of a month of the warehouse or the day of the month of a shipping destination, and the second variation factor includes predetermined weather.” The Applicant contends that Lauring only considers external factors such as weather to determine supply and demand.
See Lauring, [0058]; The shipping comparator 30 can aid in the identification of external factors 32 that are used in further refining consumer demand module 10. These new or revised factors are stored in data set 14. In addition, the supplemental factors 32 can also be used in adjusting the supplemental factors 16' that are used in adjusting the historical inventory module 16. and further see Lauring, Fig. 3; (see below) visual representation showing external factors fed into computer to create shipping forecast). 

    PNG
    media_image1.png
    444
    590
    media_image1.png
    Greyscale

			Lauring, (Figure 3)


the first variation factor includes predetermined data to be a day of a month of the warehouse or the day of the month of a shipping destination.
The Examiner respectfully disagrees. While Lauring teaches the model as well as a variety of variation factors, Lauring does not appear to teach a specific day of the month. However, Koneri does teach modeling each day, allowing the user to cover a specific date of each month. (See Koneri, [0034]; Proactive demand signals are received from the demand forecast engine 212 and are generated by predicting expected customer demand for individual products on a day by day basis and further see Koneri, [0126]; The vertical axis represents the optimized inventory levels or positions for a given store (in units) and the horizontal axis represents time given in days.). The Examiner notes the day by day basis would qualify as a variation factor to be used in combination with Lauring to teach the amended limitation.
The 103 Rejection is updated and maintained below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 7, and 13:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 1 and 13 are is directed to method which is a statutory category, while claim 7 is directed to a method which is also a statutory category.
Step 2A, Prong One – Claim 1 recites a series of steps for improving optimum amounts of an inventory of articles and configured to manage the inventory of articles stored in a warehouse:
…for improving processing efficiency and optimum amounts of an inventory of articles and configured to manage the inventory of articles stored in a warehouse, the inventory management apparatus comprising:
 … records of shipping amounts of the articles shipped from the warehouse; 
possible variation factor data in which variation factors supposed to affect the shipping amounts are specified in advance, the possible variation factor data includes a first variation factor and a second variation factor, the first variation factor includes predetermined data to be a day of a month of the warehouse or the day of the month of a shipping destination, and the second variation factor includes predetermined weather; 
… configured to receive variation factors selected by a user, generate a first user forecasting model from the received variation factors and the shipping record data, and output the first user forecasting model upon satisfaction of a user selected condition; 
a recommended forecasting… configured to select variation factors from the possible variation factor data and generate a recommended forecasting model from the first user forecasting model and the shipping record data, 
wherein the recommended forecasting… is configured to: calculate a forecasted shipping amount of an article as a first forecasted shipping amount using the first user forecasting model,
calculate a forecasted shipping amount of the article as a second forecasted shipping amount using the recommended forecasting model and none of the received variation factors, 
calculate an inventory amount of the article for a stock holding period, determine a transportation amount by reducing a total inventory of the article by the inventory amount calculated,
 calculate a degree of effect of each variation factor on the first forecasted shipping amount and the second forecasted shipping amount from values obtained by resolving a difference between the first forecasted shipping amount and the second forecasted shipping amount into the variation factors, and
 generate a proposed inventory plan that includes the optimum amounts of the inventory of the article based on the resolved difference,
 wherein the generation of the recommended forecasting model is modified by a previously generated first user forecasting model, 
wherein the previously generated first user forecasting model is output and used by the recommended forecasting…, such that the generation of the recommended forecasting model is improved; and 
… showing the first forecasted shipping amount, the second forecasted shipping amount, and the degree of effect of each variation factor. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The Claims utilize a management apparatus, including at least a processor, a memory, storing data, a model generator, a computer, a visualization module, and a computer readable medium. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The specification further supports the “apply it” analysis as seen below: 
[pg. 8, para 1-2] 	The inventory management apparatus 1 is a computer including a 
processor 11, a memory 12, a storage device 13, an input device 14, an output device 15, and a network interface 16… The input device 14 includes a mouse, a keyboard, and/or a touch panel. The output device 15 includes a display device, for example.
[pg. 9, para. 1]	The programs for implementing the functions of the inventory management apparatus 1 and information such as tables can be stored in the storage device 13, a storage device such as a non-volatile semiconductor memory, a hard disk drive, or a solid state drive (SSD), or a computer-readable non-transitory data storage medium such as an IC card, an SD card, or a DVD.
Regarding Claims 3, 9, and 15, the claims narrow the abstract idea by generating forecast models and error models.
Regarding Claims 5 and 11, the claims narrow the abstract idea by calculating a transportation plan. The claims also recite the additional element of a calculation module. This element is rejected as “apply it” in Steps 2A/2B similarly to the model generator above.
Claims 6 and 12, the claims narrow the abstract idea by calculating a transportation amount based on a stock holding period.
Regarding Claim 16, the claim narrows the abstract idea by specifying a formula by which the inventory amount is calculated by.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauring et al. (US 20040148217 A1) in view of Singh et al. (US 20020169657 A1), and Koneri et al. (US 20190259043 A1).
Regarding Claims 1, 7, and 13 Lauring teaches: An inventory management apparatus for improving the optimum amounts of an inventory of articles and configured to manage an inventory of articles stored in a warehouse, the inventory management apparatus comprising: a processor; a memory; (See Lauring, [abstract]; The present invention is directed to a method and system to improve the accuracy of shipment forecasting in order to control inventory build and depletion periods… The resulting information set provides a better or more accurate forecast of expected shipment volumes and projects inventory build or depletion periods thereby providing an improved forecasting tool to more accurately predict the retail environment's inventory position and further see Lauring, [0013]; [0013] FIG. 4 illustrates an example block diagram of a computing system usable in the supply chain management system of FIG. 2 and refer to Fig. 4; the figure shows a computer with a processor and memory).
shipping record data storing records of shipping amounts of the articles shipped from the warehouse; (See Lauring, [abstract]; The system then applies one or more additional data sets that include information pertaining to historical shipments (actual sales) and inventory information to the first or foundation data set. These data sets are then reconciled with one another to obtain shipment forecast and inventory control levels).
possible variation factor data in which variation factors supposed to affect the shipping amounts are specified in advance; (see Lauring, [0056]; FIG. 3 provides a more detailed flow diagram for the present invention that is depicted in FIG. 1. The consumer demand module 10 is created through the inclusion of actual retail purchase data 12 and supplemental factors 14, as well as drivers 11 referenced above. The actual retail purchases 12 are those that are recorded at the ship to location, retail outlet or outlets. The supplemental factors 14 include such things as pricing, advertising levels, merchandising, packaging size, seasonality, and combinations thereof refer to Fig. 3; the figure shows various factors being input to determine a shipping forecast and further see Lauring, [0058]; The shipping comparator 30 can aid in the identification of external factors 32 that are used in further refining consumer demand module 10. These new or see Lauring, Fig. 3; visual representation showing external factors fed into computer to create shipping forecast).
the possible variation factor data includes a first variation factor and a second variation factor, the first variation factor includes predetermined data [to be a day of a month of the warehouse or the day of the month of a shipping destination], and the second variation factor includes predetermined weather; (See Lauring, [0013]; Any number of combinations of these additional elements is then used to modify the forecasted data to provide a better indication of when to expect decreases or increases in demand for the products provided by the company. In addition, external factors can be considered such as weather, labor disruption, natural disasters and the like). 
While Lauring teaches the model as well as a variety of variation factors, Lauring does not appear to teach a specific day of the month. However, Koneri does teach modeling each day, which would cover a specific date of each month. (See Koneri, [0034]; Proactive demand signals are received from the demand forecast engine 212 and are generated by predicting expected customer demand for individual products on a day by day basis and further see Koneri, [0126]; The vertical axis represents the optimized inventory levels or positions for a given store (in units) and the horizontal axis represents time given in days.). The Examiner notes the day by day basis would qualify as a variation factor to be used in combination with Lauring to teach the amended limitation.
a user forecasting model generator configured to receive variation factors selected by a user and generate a first user forecasting model from the received variation factors and the shipping record data; (See Lauring, [0012-13]; The present invention relates to the creation of objective and realistic future volume estimates or forecasts by tracking the result or impact of each of a number of individual elements, factors, drivers or inputs that are provided or loaded into a base model database…. The present invention takes the forecast that is obtained from the historical data (actual retail sales) and interprets and adjusts this information in view of selected other data sets in addition to ancillary or external elements that typically have an impact on consumer demand for products but are often overlooked or not considered and further see Lauring, [0019]; That first data set also includes the introduction of a number of ancillary or supplemental factors or drivers, which can be overlaid with various other economic indicators or conditions effecting the sales volume and further see Lauring, [0056]; The supplemental factors 14 include such things as pricing, advertising levels, merchandising, packaging size, seasonality, and combinations thereof). The Examiner notes the selected data sets include supplementary factors and drivers. The Examiner further notes the system of Lauring described in Fig. 1 takes the inputs, creates a shipping forecast, and further refines the model. 
output the first user forecasting model upon satisfaction of a user selected condition; (See Lauring, [0037]; Typically, the number of drivers or inputs range from four to twelve, but more or less can be used depending on the modeling desired. Once the model or data set 10 is created, it can be used for other simulations through use of different or additional factors or drivers). The Examiner notes that once the user has determined the inputs or drivers desired, the model is created (i.e. output) for use.
a recommended forecasting model generator configured to select variation factors from the possible variation factor data and generate a recommended forecasting model from the first user forecasting model and the shipping record data, (See Lauring, [0046]; Once the shipment see Lauring, [0058]; The shipping comparator 30 can aid in the identification of external factors 32 that are used in further refining consumer demand module 10). The Examiner interprets the future base model as the recommended forecasting model.
wherein the recommended forecasting model generator is configured to: calculate a forecasted shipping amount of an article as a first forecasted shipping amount using the user forecasting model; (See Lauring, [0044]; Once the inventory information is collected, the inventory information is formatted so that an adjusted retails sales forecast can be viewed as a shipment forecast. The format will illustrate the "actual" shipments that represent previous months or historical months as well as future months that are shown as forecasted amounts. The inventory amounts are depicted in either a term or period (referring to a period of time such as a month, calendar quarter, six months, year, etc.) as well as on a cumulative basis (six month cycle, year, duration of the relationship with the retailer or wholesaler, etc.). The shipment comparator module 30 then generates an anticipated shipment forecast designated by reference number 35.). The Examiner interprets the shipping forecast 35 as the forecast derived from the user forecasting model.
calculate a forecasted shipping amount of the article as a second forecasted shipping amount using the recommended forecasting model [and none of the received variation factors]; and (See Lauring, [0046]; Once the shipment forecast 35 has been generated, the system then initiates a review step 40 to permit an initial look at the data that has been collected and subsequently manipulated. During the review 40, additional drivers or factors can be identified for use in creating future base model 10 or alternatively, drivers or factors used in the previous model 10 can be eliminated. The review 40 can also require additional adjustments be made at step 20 in view of other data collected from third party data sets, such as A. C. Nielsen, or from internally derived information. The review step 40 may also trigger that the shipment forecast 35 be adjusted at shipment comparator 30 based on any of the criteria received as part of the data set). The Examiner interprets the adjusted shipment forecast as the second shipping forecast from the recommended model.
Regarding the selected by a user portion of the limitation, the Examiner believes it is implied although not implicitly stated by Lauring. The Examiner notes that Singh implicitly teaches a user selection of factors: (See Singh, [0034]; the demand forecasting system of the present invention creates a forecast for a given demand forecasting unit from a history stream and user inputted causal factors according to embodiments of the present invention).
The Examiner further notes that while Lauring does teach the recommended forecasting model. Singh also teaches recommended model: (See Singh, [0021]; The multiple model framework of the present invention enables users to compare statistical algorithms paired with various history streams (collectively referred to as "models") so as to run various simulations and evaluate which model will provide the best forecast for a particular product in a given market).

calculate a degree of effect of each variation factor on the first forecasted shipping amount and the second forecasted shipping amount from values obtained by resolving a difference between the first forecasted shipping amount and the second forecasted shipping amount into the variation factors. (See Singh, [0055]; FIGS. 4A, 4B, 4C and 4D are two-dimensional plots 400a-400d depicting the difference between forecasts 401a-401d that progressively take into account level, trend, seasonal effects, and casual factors. As shown in FIG. 4A, the demand forecast 401a depicted represents a forecast that predicts only the future level of demand. In essence, forecast 401a is solely an average of past demand history data and does not take into account trends in demand, seasonal effects and causal factors….FIG. 4D demonstrates the effect a causal factor (such as sale price discounting) can have on a forecast otherwise based solely upon level, trend and seasonal effects such as forecast 401c of FIG. 4C and refer to Singh Fig, 4A-4D for visual representation and further see Singh, [0063]; In either case, MLR-based algorithms automatically calculate the effect of each individual causal factor on sales (such as by calculating the T-statistics and associated P-values for each of the coefficients). In calculating these effects, the MLR model uses future causal factors data such as, for example, a proposed change in price and refer to Singh, Fig. 4A-4D). The Examiner notes that the Figures show 4 separate forecast and the effect of each factor below them on the adjusted outcome.
Regarding the limitation “calculate a forecasted shipping amount of the article as a second forecasted shipping amount using the recommended forecasting model [and none of the received variation factors],” Lauring teaches calculating a forecasted shipping amount and a (See Singh, [0035]; FIGS. 4A, 4B, 4C and 4D are two-dimensional plots depicting the difference between forecasts that progressively take into account level, trend, seasonal effects, and casual factors and further see Singh, Fig 4A-4D; the Examiner notes the Figure displays multiple models each adding in an additional variation factor at each iteration).
generate a proposed inventory plan that includes the optimum amounts of the inventory of the article based on the resolved difference. (See Singh, [0057]; By way of example, it is known in the art of statistical demand forecasting to utilize Fourier series to model the demand cycle of stable products that have either constant demand or demand that changes at a predictable constant and/or periodic rate. Fourier series operate by fitting sine and cosine waves with increasing frequencies and phase angles into a time series. The first coefficient in a Fourier series when used for demand planning represents the overall level (or mean) of demand (a forecast 401a taking into account mean only is depicted in FIG. 4A). The second coefficient represents trend (or slope) which models the number of units by which the level is changing (increasing or decreasing) within each time period (a forecast 401b taking into account mean and trend is depicted in FIG. 4B). The remaining Fourier coefficients (present in pairs) represent seasonal patterns (peaks and valleys) in the demand history (a forecast 401c taking into account mean, trend and seasonal effects is depicted in FIG. 4C …. Additionally, statistical forecasting algorithms derived from MLR of demand causal factors are also used in industry. MLR extends the Fourier approach by integrating one or more causal factors (that is, external demand driving independent variables like price, weather, demographics, and other known economic indicators) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the models and shipping amounts as taught by Lauring to have incorporated the degree of effect as taught by Singh, because as taught by Singh, [0063];  the “plots depicting the difference between forecasts that progressively take into account level, trend, seasonal effects, and casual factors.” By seeing the effects of each factor the system and “allows users to use their business judgement and experience to take into account level, trend, seasonal effects and causal factors identified from past demand data to various extents to achieve the most accurate forecast possible given the demand history data available” (Singh, [0055]).
wherein the generation of recommended forecasting model is modified by a previously generated first user forecasting model, (See Singh, [0052]; Forecast generation server 302b uses the forecast and DFU data 305 and causal factor inputs 306 from a user (such as through an input device like personal computer 308) to produce a demand forecast 307 for the DFU. This demand forecast is sent to the database server 302a where it is then stored in a forecast database 301c. Plot 3071 provides a graphical example regarding how the demand forecast 307 could appear to a user and further see Singh, [0045]; Thus, due to the multiple model framework ("MMF") employed by the present invention, DFU model variants can have multiple types of history and multiple forecast algorithms combined to form several alternative models for a given product. In this manner, forecasts for DFUs which are model variants of one another can thereby be created 
wherein the previously generated first user forecasting model is output and used by the recommended forecasting model generator, such that the generation of the recommended forecasting model is improved; and (See Singh, [0052]; Forecast generation server 302b uses the forecast and DFU data 305 and causal factor inputs 306 from a user (such as through an input device like personal computer 308) to produce a demand forecast 307 for the DFU. This demand forecast is sent to the database server 302a where it is then stored in a forecast database 301c. Plot 3071 provides a graphical example regarding how the demand forecast 307 could appear to a user and further see Singh, [0045]; Thus, due to the multiple model framework ("MMF") employed by the present invention, DFU model variants can have multiple types of history and multiple forecast algorithms combined to form several alternative models for a given product. In this manner, forecasts for DFUs which are model variants of one another can thereby be created for comparison and eventual adoption of the best model as described below). The Examiner notes that the system of Singh teaches using multiple models with various factors that can be set by a user. Further the models are combined to create the “best model” for the application. The Examiner further notes the models of Lauring combined with the methods of Singh would teach the limitations as recited.
a visualization module configured to generate a screen showing the first forecasted shipping amount, the second forecasted shipping amount, and the degree of effect of each variation factor. (See Singh, [0055]; FIGS. 4A, 4B, 4C and 4D are two-dimensional plots 400a-400d depicting the difference between forecasts 401a-401d that progressively take into account level, trend, seasonal effects, and casual factors. As shown in FIG. 4A, the demand forecast 401a depicted represents a forecast that predicts only the future level of demand. In essence, forecast 401a is solely an average of past demand history data and does not take into account trends in demand, seasonal effects and causal factors….FIG. 4D demonstrates the effect a causal factor (such as sale price discounting) can have on a forecast otherwise based solely upon level, trend and seasonal effects such as forecast 401c of FIG. 4C and refer to Singh Fig, 4A-4D for visual representation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have modified the models and shipping amounts as taught by Lauring with the multiple models and combination of models as taught by Singh in order to create the most accurate model possible (See Singh, [0083]; The automatic tuner performs an evaluation of the model prepared in step 702 (before passing to step 703) that attempts to identify an optimal model based upon two factors; model fit (the amount of error between the forecasted demand and the actual demand) and feasibility. The model's coefficients that have the best model fit but that still also satisfy the feasibility analysis is considered the optimal model according to the present invention.
While Lauring in view of Singh teaches shipping data, variation factors, forecasting model generators, shipping amounts and degrees of variation, neither explicitly teach: calculate an inventory holding amount of the article for a stock holding period; However, Lauring/Singh in view of Koneri does further teach this limitation: (See Koneri, [0076-78]; The availability goal for each item at each location for different time periods must also be determined. This  The objective of the inventory allocation engine 320 is to work with the proactive replenishment engine 316 to position inventory for future sales demand and rebalance safety stock in flow centers and receive centers. Safety stock is extra inventory maintained to mitigate risk of stockouts (shortfalls in available inventory). The inventory allocation engine 320 will provide future need-by date and times for optimized replenishment thresholds by item and location in stores and safety stock levels in flow centers and receive centers to reflect the policies provided by the replenishment policy engine 321…. The optimized inventory positions determine how much inventory should be carried at any period of an item's lifecycle (i.e. push, pull, etc.), where the inventory should be and when it is needed (current or future). The optimized inventory positions are communicated to the inventory management system 202, which determines if any inventory needs to be moved or ordered to satisfy the optimized inventory positions at any given time).
determine a transportation amount by reducing a total inventory of the article by the inventory amount calculated; (See Koneri, [0078]; The optimized inventory positions determine how much inventory should be carried at any period of an item's lifecycle (i.e. push, pull, etc.), where the inventory should be and when it is needed (current or future). The optimized inventory positions are communicated to the inventory management system 202, which determines if any inventory needs to be moved or ordered to satisfy the optimized inventory positions at any given time). The Examiner notes that by determining the amount that needs to be moved that amount is reduced from the total of each item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the models, shipping amounts, and model combinations (See Koneri, [0076]; “The current inventory levels must be determined for each node and the amount of time it will take to transport inventory between nodes must be determined. The cost of moving inventory must also be determined. Additional constraints include the amount of available storage at each node, the availability of transportation, the times of day that inventory can be delivered, minimum order sizes, order frequency cycle restrictions, vendor restrictions, etc.).” 
Regarding Claims 5 and 11, Lauring/Singh/Koneri teaches the methods of claim 1, but neither further specify the inventory planning aspects. However, Lauring in view of Singh and Koneri further teaches:  further comprising a transportation amount calculation module configured to: receive either the first forecasted shipping amount or the second forecasted shipping amount and user's criteria for inventory planning; (See Koneri, [0075-76]; The forecasted demand probability distribution must be determined for each item, at each location, for a given timeframe. This demand probability distribution may change based on time of year due to promotions, holidays, etc… The availability goal for each item at each location for different time periods must also be determined. This applies to both online and in-store purchase. The availability goal determines how much stock is needed to meet an expected demand from customers. The current inventory levels must be determined for each node and the amount of time it will take to transport inventory between nodes must be determined and further see Koneri, [0070]; Reactive replenishment ensures that stock levels remain at the preferred levels to meet customer availability goals and further see Koneri, [0081]; The replenishment policy engine 321 receives inputs from the user interface 214 to modify the optimized inventory i.e. assurance level) and is interpreted as the user’s criteria for inventory planning, but also notes the other inputs received by the system from the user.
 calculate the transportation amount of the article to be transported from a warehouse to another in accordance with the user's criteria for inventory planning; and (See Koneri, [0040]; the inventory tracking engine 302 operates to monitor inventory levels at each warehouse and store in the supply chain. The inventory tracking engine 302 also receives inputs from the transportation management system 206 regarding the movement of inventory between nodes and further and further see Koneri, [0042]; the inventory movement analyzer 303 determines how items should be moved between nodes of the supply chain, based on the inventory goals. If inventory is available within the supply chain to satisfy an inventory request and the costs are not too high to move the inventory, the inventory movement analyzer 303 will send a signal to the transfer order generator 304 and further see Koneri, [0076]; The availability goal for each item at each location for different time periods must also be determined. This applies to both online and in-store purchase. The availability goal determines how much stock is needed to meet an expected demand from customers). The Examiner notes the stock needed to meet demand is interpreted as the amount of the article.
output the calculated transportation amount as an inventory plan. (See Koneri, [0040]; the inventory tracking engine 302 operates to monitor inventory levels at each warehouse and store in the supply chain. The inventory tracking engine 302 also receives inputs from the transportation management system 206 regarding the movement of inventory between nodes and see Koneri, [0042]; The inventory movement analyzer 303 determines how items should be moved between nodes of the supply chain, based on the inventory goals. If inventory is available within the supply chain to satisfy an inventory request and the costs are not too high to move the inventory, the inventory movement analyzer 303 will send a signal to the transfer order generator 304 and further see Koneri, [0076]; The availability goal for each item at each location for different time periods must also be determined. This applies to both online and in-store purchase. The availability goal determines how much stock is needed to meet an expected demand from customers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated inventory planning as taught by Koneri because as taught by Koneri, [0003]; because “shipping a large amount to those locations at once, warehouses have to house inventory this is not needed immediately while other warehouses or stores might be short on that particular product.” The system of Koneri allows for a more efficient placement of inventory depending on the business’s needs.
 	Regarding Claim 6 and 12. The inventory management apparatus according to claim 5, wherein the transportation amount calculation module is configured to: receive the stock holding period in the warehouse of the destination of the transportation and an assurance level; and (See Koneri, [0076]; The availability goal for each item at each location for different time periods must also be determined. This applies to both online and in-store purchase. The availability goal determines how much stock is needed to meet an expected demand from customers. The current inventory levels must be determined for each node and the amount of time it will take to transport inventory between nodes must be determined and further see Koneri, [0070]; Reactive replenishment ensures that stock levels remain at the preferred levels to meet customer i.e. assurance level). The Examiner further notes the different time periods are interpreted as the stock holding periods. The system looks at windows of times and uses the availability goal to determine stock levels for that time period.
calculate the transportation amount from a warehouse to another satisfying the stock holding period and the assurance level. (See Koneri, [0040]; the inventory tracking engine 302 operates to monitor inventory levels at each warehouse and store in the supply chain. The inventory tracking engine 302 also receives inputs from the transportation management system 206 regarding the movement of inventory between nodes and further see Koneri, [0076]; The availability goal for each item at each location for different time periods must also be determined. This applies to both online and in-store purchase. The availability goal determines how much stock is needed to meet an expected demand from customers). The Examiner notes the system of Koneri uses the availability goal (assurance level) for time period (stock holding period) to determine the amount of inventory that needs to be sent to each location.
Claim(s) 3, 9, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lauring et al. (US 20040148217 A1) in view of Singh et al. (US 20020169657 A1), Koneri (US 20190259043 A1), and Jo et al. (US 20190220877 A1).
Regarding Claim 3, 9, and 15, Lauring in view of Singh teaches the methods of claim 1, but neither specifies the use of explanatory variable nor a forecasting error model. However, Lauring in view of Singh and Jo does teach: wherein the recommended forecasting model generator is configured to: generate a forecasting model with an additional explanatory variable by adding an explanatory variable depending on one of the selected variation factors to the user forecasting model; (See Jo, [0075]; Using the most recent sales performance data 11 for the see Jo, [0076]; The forecasting error calculator 52 then applies the calculated explanatory variable to the multiple error forecasting models 40 to forecast (calculate) forecasting errors of the respective forecasting methods (S33). Based on the calculated forecasting errors of the respective forecasting methods, the weight generator 53 generates weight information to weight the forecasted values by the respective multiple forecasting models 30). The Examiner notes the explanatory variable is based on the subject product.
While Lauring/Singh/ Koneri teaches the use of past records and previous Shipping amounts (See Lauring, [abstract]; The system then applies one or more additional data sets that include information pertaining to historical shipments (actual sales) and inventory information to the first or foundation data set. These data sets are then reconciled with one another to obtain shipment forecast and inventory control levels), they do not further explicitly teach: calculate a forecasting error of the user forecasting model using past records and previously recorded shipping amounts; However, Lauring/Singh/ Koneri in view of Jo does teach this limitation: (See  Jo, [0038]; The forecasting error calculator 22 calculates forecasting errors of the multiple forecasting models 30, using part of the sales performance data 11 (not overlapping the learning data) as calculation data (weight calculation data)).
generate a forecasting error model from the forecasting model with an additional explanatory variable and the forecasting error; and (See Jo, [0075]; Using the most recent sales performance data 11 for the subject product for which demand is to be forecast, the forecasting error calculator 52 calculates an explanatory variable (characteristic information on the subject see Jo, [0076]; The forecasting error calculator 52 then applies the calculated explanatory variable to the multiple error forecasting models 40 to forecast (calculate) forecasting errors of the respective forecasting methods (S33). Based on the calculated forecasting errors of the respective forecasting methods, the weight generator 53 generates weight information to weight the forecasted values by the respective multiple forecasting models 30).
While Lauring, in view of Singh/Koneri teaches the recommended forecasting model as seen in Claim 1, neither further specify combining the that model with an error model. However, Lauring in view of Singh and Jo do further teach: generate the recommended forecasting model by adding the forecasting error model to the user forecasting model. (See Jo, [abstract]; learning, for multiple forecasting models that perform demand forecasting based on sales performance data, multiple error forecasting models that estimate forecasting errors of the respective forecasting models… and performing demand forecasting based on the result of forecasts by the multiple forecasting models that are combined according to the weight information). While Lauring teaches the recommended model, Jo is relied upon to teach the combining aspects and the error model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the error forecasting models as taught by Jo, because as taught by Jo, [0047]; “the forecasting characteristics or the static characteristics as an explanatory variable to learn the error forecasting models 40, for example, enables generation of regression models that reduce the effect of statistical fluctuation.” By including the error modelling aspects of Jo, the system will better forecast demand and reduce fluctuations in the model.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624